STONE, J.
I concur. The trial court found that despite the parties living" together seven months, taking a trip to Europe, and begetting a child, there was no reconciliation. But the court also found that the wife was entitled to $1,000, a finding that can be supported upon no theory of law other than that the money is her share of property jointly accumulated while the parties were living together. Aside from being miserly pay, indeed, for seven months’ consortium and mothering respondent’s child, as remuneration it is in direct conflict with the finding there was no reconciliation, and there is no evidence in the record to support an award in this amount. Therefore, these inconsistent findings as to a material issue require a reversal. (Miller v. Smith, 179 Cal.App.2d 114 [3 *608Cal.Rptr. 492]; Huling v. Seccombe, 88 Cal.App. 238 [263 P. 362] ; 2 Witkin, Cal. Procedure (1954) p. 1852.)